
	
		I
		112th CONGRESS
		1st Session
		H. R. 3231
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Meehan (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Carney, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount allowed as a deduction for start-up expenditures.
	
	
		1.Increase in amount allowed as
			 deduction for start-up expenditures
			(a)In
			 generalParagraph (3) of section 195(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(3)Special rule for
				taxable years beginning in 2011, 2012, 2013, or 2014In the case
				of a taxable year beginning in 2011, 2013, or 2014, paragraph (1)(A)(ii) shall
				be applied—
						(A)by substituting
				$20,000 for $5,000, and
						(B)by substituting
				$75,000 for
				$50,000.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2010.
			
